COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-166-CR
 
  
DOUGLAS 
RAY SMITH                                                           APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
COUNTY COURT AT LAW OF WISE COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
April 6, 2005, appellant Douglas Ray Smith pleaded guilty to driving while 
intoxicated.  Pursuant to a plea bargain agreement, Appellant was sentenced 
to 365 days’ confinement in the Wise County Correctional Facility; the trial 
court judge suspended the imposition of this sentence and placed Appellant on 
two years’ community supervision.  On that same day, the trial court 
entered its certification of Appellant’s right to appeal in accordance with 
Rule 25.2(a)(2).  Tex. R. App. P. 25.2(a)(2).  The 
certification states that this “is a plea-bargain case, and the defendant has 
NO right of appeal.”
        On 
May 4, 2005, Appellant filed a notice of appeal.  We notified Appellant on 
May 10, 2005 that the certification indicating he had no right to appeal had 
been filed in this court and that this appeal would be dismissed unless 
Appellant or any party desiring to continue the appeal filed a response showing 
grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3. We have 
received no response to our notification.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or to those 
cases in which the appellant obtained the trial court’s permission to 
appeal.  See Tex. R. App. P. 
25.2(a)(2)(A), (B).  Appellant has not indicated that either of these 
exceptions apply in this case.  Therefore, in accordance with the trial 
court’s certification, we hold that Appellant has no right of appeal.
        Because 
Appellant has no right to appeal, we dismiss this appeal.  See Tex. R. App. P. 43.2(f).
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 16, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.